EXHIBIT 13 ST. JOSEPH BANCORP, INC. 2009ANNUAL REPORT TO STOCKHOLDERS ST. JOSEPH BANCORP, INC. CORPORATE PROFILE St. Joseph Bancorp, Inc. (the “Company”) was organized in September 2008 to serve as the stock holding company of Midwest Federal Savings and Loan Association of St. Joseph (the “Bank” or “Midwest Federal Savings”).In a public offering that was completed January 30, 2009, the Company sold 376,918 shares of its common stock at a price of $10.00 per share.The Company’s common stock is quoted on the Over-the-Counter Bulletin Board under the symbol “SJBA”. Founded in 1923, the Bank is a community-oriented financial institution providing a competitive array of financial products and services to consumers and businesses within its market area.The Bank’s business primarily consists of accepting deposits from customers and investing those funds in mortgages on residential real estate.The Bank plans to expand its lending programs to include commercial real estate, construction and consumer loans.The Bank also invests in investment securities.The Bank provides financial services to individuals, families and businesses through its office in St. Joseph, Missouri.The Company’s corporate headquarters are located at 1901 Frederick Avenue, St. Joseph, Missouri and its main telephone number is (816) 233-5148. Table of Contents Letter from the President 2 Selected Consolidated Financial and Other Data 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Report of Independent Registered Public Accounting Firm F-2 ConsolidatedBalance Sheets F-3 Consolidated Statements of Income F-4 Consolidated Statements of Equity F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 Stockholder Information Inside Back Cover Directors and Officers Inside Back Cover 1 LETTER FROM THE PRESIDENT Dear Stockholders: On behalf of the Board of Directors, Management and Employees of St. Joseph Bancorp, Inc., I am pleased to present our 2009 Annual Report to Stockholders.On January 30, 2009, St. Joseph Bancorp, Inc. became a reality with the successful completion of our stock offering and the conversion of Midwest Federal Savings and Loan Association of St. Joseph from a mutual to a stock form of organization.This report represents the first year in which we have operated under that structure. The economic environment in 2009 continued to present many challenges in general, and the banking sector in particular struggled to work out of the deepest recession the United States economy has experienced in decades.The unemployment rate rose, and many banks experienced significant deterioration in asset quality and liquidity.Many banks failed and it’s likely more will fail in future months. Despite the ongoing financial turmoil, we continue to be very optimistic about the future of this bank.During 2009, we did not experience the deterioration in assets that other banks saw.In fact, our level of non-performing assets and past-due loans remains at $0.That remains true even as net loan balances grew $2.8 million in 2009 and total assets grew $1.4 million.Total interest income increased $108,000 and interest expense decreased $23,000 resulting in an increase of $131,000 in net interest income. Although our asset quality remains strong, we have also faced financial challenges.Legal, accounting and audit fees associated with our new status as an SEC regulated company have added $208,000 to a total increase of $328,000 in non-interest expense.Salaries and marketing expense also increased as a result of our growth strategy to add staff and promote products that will meet the needs of our customers over the long term.Our fundamental strategy is to continue to grow net interest income and other revenue sources in order to achieve long term profitability. Last, let me address shareholder value.When we joined together with our shareholders to create this publicly-owned organization in 2009, we understood that shares of St. Joseph Bancorp, Inc. would not likely be actively traded.At this time in fact, I am unaware of any publicly documented trades that would provide a market indication of value.That being the case, I will refer to another commonly used metric to provide a measurement ofvalue: per-share book value of $20.88.To be sure, that approach reflects a long-term view of the value of an investment, but our approach is designed to focus on the long-term total return on investment. We will continue to consider opportunities in the short-term to enhance value.At the same time, we intend to use a long-term yardstick as a guide to our stewardship of this business and to the total return for our stockholders.We believe that is the best way to honor your trust in us. Yours truly, /s/ Ralph Schank Ralph Schank Chairman of the Board President and Chief Executive Officer 2 ST. JOSEPH BANCORP, INC. SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA The following tables set forth selected consolidated financial and other data of St. Joseph Bancorp, Inc. and its subsidiaries at the dates and for the periods indicated.The selected data is derived in part from the audited consolidated financial statements of St. Joseph Bancorp, Inc.For additional information, reference is made to “Management’s Discussions and Analysis of Financial Condition and Results of Operations” and the Consolidated Financial Statements of St. Joseph Bancorp, Inc. and related notes included elsewhere in this Annual Report.St. Joseph Bancorp, Inc. became the holding company for Midwest Federal Savings on January 30, 2009.Prior to that date St. Joseph Bancorp, Inc. had no significant assets, revenues or expenses. At December 31, (Dollars in thousands) Selected Financial Condition Data: Total assets $ $ $ Cash due from banks Interest earning deposits in other institutions Loans, net Available-for-sale securities Deposits Stockholders’ Equity For the Year Ended December 31, (Dollars in thousands) Selected Operating Data: Interest income $ $ $ Interest expense Net interest income Provision for loan losses 41 4 8 Net interest income after provision for loan losses Non-interest income 7 5 2 Non-interest expense Income (loss) before income tax expense ) ) 3 Credit for income taxes ) (9
